DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 05/31/2022. Accordingly, claims 1-20 are currently pending.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.



The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches an apparatus, as claimed.  Baek et al teaches the claimed apparatus, except failing to teach that in the apparatus, two or more of the plurality of logical channels are to remain active for the packet duplication after deactivation of the at least one logical channel of the plurality of logical channels. It would not have been obvious for one skilled in the art to implement Baek et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 19, none of prior art of record teaches a method, as claimed.  Baek et al teaches the claimed method except at least failing to teach that in the method, two or more of the plurality of logical channels are to remain active for the packet duplication after deactivation of the at least one logical channel of the plurality of logical channels.  It would not have been obvious for one skilled in the art to implement Baek et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 20, none of prior art of record teaches a non-transitory computing readable medium comprising program instructions, as claimed.  Baek et al teaches the claimed non-transitory computing readable medium comprising program instructions, except failing to teach that the program instructions, when run, cause the apparatus to determine that at least one logical channel, of a plurality of logical channels configured for packet duplication when active, is to be deactivated, wherein two or more of the plurality of logical channels are to remain active for the packet duplication after deactivation of the at least one logical channel of the plurality of logical channels. It would not have been obvious for one skilled in the art to implement Baek et al, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463